DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 5-8, 10, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiel (US 3,799,266) (“Kiel” herein- cited previously), and further in view of Magyar (US 5,851,961) (“Magyar” herein-cited previously) 

Claims 1 and 17
 Kiel discloses an oil recovery method comprising:
 	producing first hydrocarbons from a reservoir;
injecting a waterflooding treatment fluid into the reservoir, the waterflooding treatment fluid comprising an oil-in-water emulsion, the oil-in-water emulsion comprising the first hydrocarbons, water, and an organic acid,
	producing second hydrocarbons from the reservoir. (Col. 1 l. 48-64; Col. 2 I. 4- 22; Col. 31. 66+; Col. 41. 1-21; Col. 5 I. 25-56)
Kiel however does not explicitly disclose the organic acid comprising one or more naphthenic acids, one or more cycloalkane carboxylic acids, L-proline, or combinations thereof.
	Magyar teaches the above limitation (See Col. 11 1.2 8+; Col. 12 I. 1-39 → Magyar teaches this limitation in that representative organic acids suitable for preparing these overbased materials are discussed and identified in detail in the above- cited patents. Particularly U.S. Pat. Nos. 2,616,904 and 2,777,874 disclose a variety of very suitable organic acids. For reasons of economy and performance, overbased carboxylic and sulfonic acids are particularly suitable. Illustrative of the carboxylic acids are tall oil fatty acids, abietic acid, palmitic acid, palmitoleic acid, stearic acid, myristic acid, oleic acid, linoleic acid, linolenic acid, ricinoleic acid, behenic acid, tetrapropylene-
petroleum sulfonic acids (petrosulfonic acids) are particularly preferred. Illustrative examples of suitable sulfonic acids include mahogany sulfonic acids, petrolatum sulfonic acids, monoeicosane-substituted naphthalene sulfonic acids dodecylbenzene sulfonic acids, didodecylbenzene sulfonic acids, dinonyloenzene sulfonic acids, cetylchlorobenzene sulfonic acids, dilauryl beta-naphthalene sulfonic acids, the sulfonic acid derived by the treatment of polyisobutene having a molecular weight of 1500 with chlorosulfonic acid, nitronaphthalenesulfonic acid, paraffin wax sulfonic acid, cetyl- cyclopentane sulfonic acid, laurylcyclohexanesulfonic acids, polyethylene sulfonic acids, etc. It is necessary that the size and number of aliphatic groups on the acids be sufficient to render the acids soluble. Normally the aliphatic groups will be alkyl and/or alkenyl groups such that the total number of aliphatic carbons is at least eight. Within this preferred group of overbased carboxylic and sulfonic acids, the calcium, sodium, magnesium, lithium, and barium overbased mono-, di-, and tri- alkylated benzene and naphthalene (including hydrogenated forms thereof) petrosulfonic acids and higher fatty acids are preferred. Illustrative of the synthetically produced alkylated benzene and naphthalene sulfonic acids are those containing alkyl substituents having from 8 to 
since the inception of overbasing techniques as illustrated by the above patents. Petroleum sulfonic acids are obtained by treating refined or semi-refined petroleum oils with concentrated or fuming sulfric acid. These acids remain in the oil after the settling out of sludges. These petroleum sulfonic acids, depending on the nature of the petroleum oils from which they are prepared, are oil-soluble alkane sulfonic acids, alkyl- substituted cycloaliphatic sulfonic acids including cycloalkyl sulfonic acids and cycloalkene sulfonic acids, and alkyl, alkaryl, or aralkyl condensed aromatic nuclei as well as partially hydrogenated forms thereof. Examples of such petrosulfonic acids include mahogany sulfonic acid, white oil sulfonic acid, petrolatum sulfonic acid, petroleum naphthene sulfonic acid, etc. The especially preferred group of aliphatic fatty acids includes the linear unsaturated higher fatty acids containing from about 8 to about 30 carbon atoms, more preferably from about 12 to about 22 carbon atoms, and most preferably from about 16 to about 20 carbon atoms. Illustrative of these acids are tall oil fatty acids, linoleic acid, abietic acid, linolenic acid, palmitoleic acid, oleic acid, and ricinoleic acid. Tall oil fatty acids are most preferred. As shown by the representative examples of the preferred classes of sulfonic and carboxylic acids, the acids may 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the organic acid of Kiel with the above limitation, as taught by Magyar for economical and performance order.
Since Kiel teaches the same method of treating a wellbore an oil-in-water emulsion, the oil-in-water emulsion comprising the first hydrocarbons, water, and an organic acid, waterflooding treatment fluid into the reservoir, wherein the organic acid comprising one or more naphthenic acids, one or more cycloalkane carboxylic acids, L- proline, or combinations, it would be a waterflooding treatment.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 Fd at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
the method of claim 1. Kiel however does not explicitly disclose, wherein the organic acid comprises one or more cycloalkane carboxylic acids. (Same as Claim 1)

Claim 3
Kiel discloses the method of claim 1. Kiel however does not explicitly disclose, wherein the organic acid comprising one or more naphthenic acids. (Same as Claim 1)

Claims 5
Kiel discloses the method of claim 1, wherein a concentration of the organic acid in the waterflooding treatment fluid is about 100 mM or less. (Col. 3 l. 4-14) 

Claim 6  
the method of claim 5, wherein the concentration of the organic acid in the waterflooding treatment fluid is about 10 mM or less. (Col. 3 l. 4-14) 

Claims 7 and 20
 Kiel discloses the method of claims 1 and 17, wherein a concentration of the organic acid in the oil-in water emulsion is about 10,000 mM or less.  (Col. 3 I. 4-14) 

Claim 8
 Kiel discloses the method of claim 7, wherein the concentration of the organic acid in the oil-in water emulsion is about 1,000 mM or less. (Col. 3 l. 4-14)

Claim 10 
Kiel discloses the method of claim 1 wherein the waterflooding treatment fluid is injected at a pressure below a fracturing pressure. (Col. 5 |. 25-56)

Allowable Subject Matter
Claims 4, 9, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 are allowed.

Response to Arguments
Applicant’s arguments, filed on 11/19/2021, with respect to claim 11 rejected under 35 USC 112 (b)/ second have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 
Applicant's arguments filed on 11/19/2021 with regards to Claims 1-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiel (US 3,799,266) and further in view of Magyar (US 5,851,961)  have been fully considered and claims 9, 11, and 19 are objected while the remaining claims argument are not persuasive. 
With regards to claim 1, the applicant asserts that “Magyar’s overbased, gelled, and rebased metal sulfonate or carboxylate (1.e., a metal acid salt) is a very different (See arguments Page 6, last paragraph)
	The examiner respectfully disagrees. 
 	The combination of Kiel in further view of Magyar teaches the claim as written. Magyar teaches thee organic acid comprising one or more naphthenic acids, one or more cycloalkane carboxylic acids, L-proline, or combinations thereof. (see the rejection above).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/11/2022